Citation Nr: 1116490	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-26 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE


Entitlement to an effective date earlier than October 22, 1998 for the grant of service connection for schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to September 1977.

This matter comes before the Board on appeal from a July 2005 rating decision by which the RO assigned an earlier effective date of October 22, 1998 for the Veteran's service-connected nervous condition.
 
In November 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A complete transcript of the hearing has been associated with the claims file.

(The issue of whether a March 12, 1991 decision of the Board of Veterans' Appeals denying a claim to of entitlement to service connection for a psychiatric disorder should be revised or reversed on the grounds of clear and unmistakable error is the subject of a separate decision).


FINDINGS OF FACT

1.  In a March 1991 decision, the Board denied entitlement to service connection for a nervous condition.  

2.  On October 22, 1998, the Veteran filed a petition to reopen the previously denied claim of entitlement to service connection for a nervous condition, specifically paranoid schizophrenia.

CONCLUSIONS OF LAW

1.  The March 1991 Board decision, which denied entitlement to service connection for a nervous condition, became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The criteria for an effective date earlier than October 22, 1998 have not been met for the award of service connection for schizoaffective disorder.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

No VCAA notice is necessary in this case because, as is more thoroughly explained below, the outcome of this earlier effective date claim depends on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by failure to provide him or her with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The decision herein is based on records already in the claims file.  

General due process considerations have been satisfied.  38 C.F.R. § 3.103 (2010).  The Veteran has been accorded ample opportunity to present evidence and argument on this matter.  As noted in the Introduction, he testified at a personal hearing before a DRO at the RO.


Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim to reopen after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

In the present appeal, the Veteran seeks an effective date earlier than October 22, 1998 for the grant of service connection for schizoaffective disorder.  

In December 1987, the Veteran filed a claim of service connection for a nervous disorder.  In an April 1988 rating decision, the RO denied the claim.  The Veteran initiated and then perfected an appeal to the Board.

In April and May 1989, the Veteran was again admitted to a VA facility for the purposes of detoxification.  

On VA examination in April 1990, there was no evidence of disorganized thought.  There was no clear delusional thinking.  The Veteran did state that there were times when he heard voices.  During the examination, however, he was oriented in all spheres.  The examiner diagnosed a history of paranoid psychosis and a history of mixed substance abuse.  The examiner noted the Veteran's in-service psychiatric admission due to apparent delusions of a homosexual assault.  He was a substance abuser.  The examiner noted that whether the Veteran's psychosis in service was drug induced was not clear.

By decision dated in March 1991, the Board denied the Veteran's claim of service connection for a psychiatric disorder.  The Veteran did not appeal the Board's decision  

An October 13, 1998 VA outpatient treatment record shows that the Veteran appeared for treatment without an appointment.  There was no chart available.  The diagnosis was of severe paranoid schizophrenia. 

On October 22, 1998, the RO received the Veteran's claim of service connection for paranoid schizophrenia.

A December 16, 1998 VA outpatient treatment record noted a diagnosis of schizophrenia, chronic paranoid, started 1977 in service (adult delusional).

By June 1999 rating decision, the RO declined to reopen the Veteran's claim of service connection for a psychiatric disorder as sufficient new and material evidence had not been received.  The Board notes that a finally decided claim cannot be readjudicated unless reopened via the submission of new and material evidence.  See generally 38 C.F.R. § 3.156 (2010).

By rating decision in September 2003, the RO granted service connection for schizoaffective disorder effective July 25, 2002.  By July 2005 rating decision, the RO found clear and unmistakable error in the June 1999 rating decision and assigned an effective date of October 22, 1998 for the grant of service connection for the Veteran's psychiatric disorder.

The Veteran seeks an effective date earlier than October 22, 1998 for the grant of service connection for schizoaffective disorder.  The March 1991 Board decision denied the claim of service connection for a nervous disorder on appeal from the RO April 1988 denial of that claim.  The Veteran did not appeal the Board's decision and it is final.  38 U.S.C.A. § 7014(b) (West 2002); 38 C.F.R. § 20.1100 (2010).

After the March 1991 Board decision, no claim of service connection for a psychiatric disorder, formal or informal, was received until October 22, 1998.  See 38 C.F.R. §§ 3.150, 3.151, 3.155 (2010) (the regulations pertaining to the filing of claims and informal claims).  The October 22, 1998 claim constituted a claim to reopen.  The effective date for the grant of service connection in such cases is the date of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  It follows, that the date of claim is the earliest possible effective date that can be assigned.  In this case, the first date of claim following the Board's final disallowance of the claim in March 1991, October 22, 1998, has been assigned as the effective date for the grant of service connection for schizoaffective disorder.  An effective date earlier than that cannot possibly be assigned.  Id.  Accordingly, an effective date earlier than October 22, 1998 for the award of service connection for schizoaffective cannot be assigned.

In summary, based upon a complete review of the evidence on file, and for reasons and bases expressed above, the Board finds that October 22, 1998 is the earliest effective date assignable for the award of service connection for schizoaffective disorder as a matter of law.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefit sought on appeal is accordingly denied.


ORDER


Entitlement to an effective date prior to October 22, 1998 is for the award of service connection for schizoaffective disorder is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


